DICE, Judge.
*402The conviction is for driving while intoxicated; the punishment, 3 days in jail and a fine of $150.00.
The record reflects that the appellant’s motion for new trial was overruled on April 20, 1957 during the March term of the trial court and notice of appeal was given on that date.
The record further reflects that the appellant is at large on an appeal bond approved and filed during the term of court at which notice of appeal was given.
An appeal bond entered into during the term of court at which notice of appeal is given does not comply with the statute, Art. 830, V.A.C.C.P., and does not confer jurisdiction upon this court to enter any order other than to dismiss the appeal. Fowler v. State, 154 Texas Cr. Rep. 450, 228 S.W. 2d 512, Banti v. State, 163 Texas Cr. Rep. 89, 289 S.W. 2d 244 and Nesbit v. State, No. 29,119, (page 336, this volume), 306 S.W. 2d 901.
The appeal is dismissed.
Opinion approved by the Court.